t c memo united_states tax_court leonard and l melnik grossman petitioners v commissioner of internal revenue respondent docket no filed date on date r issued a notice_of_deficiency to petitioners the envelope containing ps’ petition was postmarked by a private postage meter with a date of date the envelope was properly addressed but it was received by the court after the 90-day period for filing prescribed by sec_6213 i r c r moved to dismiss this case for lack of jurisdiction on the ground that ps’ petition for redetermination was not timely filed sec_6213 sec_7502 and b i r c ps contend that their petition was timely filed because it was mailed in accordance with the timely-mailing timely-filing rule in sec_7502 i r c and the regulations prescribed thereunder ps further contend that because they satisfied the requirements of sec_7491 i r c the burden_of_proof shifts to r on the issue of whether ps’ petition was timely filed r argues that the plain language of sec_7491 i r c indicates it is not applicable to the issue of whether ps’ petition was timely filed r argues in the alternative that sec_7491 i r c precludes the application of sec_7491 i r c to the issue of whether ps’ petition was timely filed because the regulations are legislative regulations that were prescribed by the secretary pursuant to congress’s grant of authority in sec_7502 i r c and because the regulations specifically place the burden_of_proof on ps held r’s motion to dismiss for lack of jurisdiction will be denied because the preponderance_of_the_evidence establishes that ps’ petition was timely filed in accordance with sec_301_7502-1 proced admin regs in addition we need not decide whether sec_7491 i r c is applicable to the jurisdictional issue because we decide that on the preponderance_of_the_evidence melvyn ward for petitioners patricia a riegger for respondent memorandum findings_of_fact and opinion goeke judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in brooklyn new york when their petition was filed on date respondent determined by notice_of_deficiency a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 a of 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are continued dollar_figure for their tax_year petitioners’ petition needed to be filed with the court by date which was not a saturday a sunday or a legal_holiday in the district of columbia for it to be timely filed pursuant to sec_6213 it was not received and filed by the court until date thus respondent moved to dismiss this case for lack of jurisdiction pursuant to rule a petitioners’ petition was sent in an envelope properly addressed to this court by certified mail article no petitioners’ counsel received a return receipt confirming that the petition was received by the court on date the envelope containing the petition received by the court collectively termed piece of mail at issue did not bear a u s postal service postmark or any other u s postal service_mark instead the envelope bears a privately metered postmark dated date canceled checks the court received eight canceled checks into evidence at trial melvyn ward p a petitioners’ counsel was the payor of these checks these checks were issued as follows continued to the tax_court rules_of_practice and procedure check no issuance date payee amount brenda bucco lisa m arcate lisa perlman united_states tax_court the bureau of fire prevention hazlet township hazlet township hazlet township dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure u s postal written correspondences on date the consumer affairs claims central new jersey performance cluster of the u s postal service sent a letter to petitioners’ counsel regarding the piece of mail at issue certified mail article no the relevant portion of this letter states our records indicate that item number was delivered on date to the tax_court and signed for by k mitchell the item went to clarksburg new jersey and was scanned incorrectly as delivered there but was then sent on to washington dc for delivery all mail for any government office in washington dc is still being irradiated due to the anthrax ordeal from a few years ago on date the manager of the consumer affairs claims central new jersey performance cluster of the u s postal service sent a letter to chief_counsel of the internal_revenue_service the relevant portions of this letter state on date my office responded to a letter from mr melvin ward regarding the disposition of a certified mailpiece addressed to the tax_court in washington dc i am sorry to learn that the tax_court is not accepting mr ward’s mailpiece because of a missed closing date our records indicated that the certified mailpiece was delivered date to the tax_court and signed for by k mitchell our records also indicated an intermittent scan in clarksburg new jersey on date the clarksburg scan appears to have been in error and should have been scanned missent since our record show no acceptance scan for the mailpiece we can only presume the letter did not enter the mails prior to may if it had been mailed from zip code if the item had been mailed on date according to information supplied by mr ward a postal employee would have date stamped the receipt the verification and date stamp by the postal employee would also have been done on a customer’s firm sheet that lists multiple items mr ward was unable or did not supply a dated receipt or firm sheet that indicated the date the mailpiece was accepted by a postal employee to be deposited into the mails irradiation of mail in the date letter to petitioners’ counsel the u s postal service indicated among other things that all mail addressed to any government office in washington d c continues to be subjected to irradiation to eliminate any anthrax spores opinion this court has limited jurisdiction this court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 97_tc_437 sec_6213 provides that a petition for redetermination of a deficiency determined by respondent is timely filed if it is filed within days or days if the notice is mailed to a taxpayer outside the united_states after a notice_of_deficiency is mailed here petitioners’ petition was received by the court on date because the notice_of_deficiency was not addressed to persons outside of the united_states petitioners’ petition was filed well after the 90-day period provided in sec_6213 which had expired on date nevertheless a petition received and filed by the court after the expiration of the 90-day period may be deemed timely filed if it was mailed in conformity with the precepts set forth in sec_7502 and the regulations promulgated thereunder sec_7502 and the regulations prescribed thereunder contain the requirements for treating any document as timely filed when it was timely mailed the timely-mailing timely-filing rule the general_rule provides that the date of a u s postal service postmark is deemed to be the delivery date sec_7502 for this general_rule to apply however a taxpayer must have mailed the document at issue in a properly addressed envelope postage prepaid and postmarked by the u s postal service within the prescribed period or on or before the prescribed date for the filing including any extensions granted for filing see id sec_301_7502-1 ii and iii proced admin regs in this case the piece of mail at issue bears a private postage meter stamp thus sec_7502 is not applicable however in a case such as this the timely-mailing timely- filing rule may apply to a postmark not made by the u s postal service to the extent provided by regulation sec_7502 under sec_301_7502-1 proced admin regs the timely-mailing timely-filing rule applies to non-u s postal service postmarks if the following requirements are satisfied i the postmark so made must bear a legible date on or before the last date or the last day of the period prescribed for filing the document or making the payment and ii the document or payment must be received by the agency officer or office with which it is required to be filed not later than the time when a document or payment contained in an envelope that is properly addressed mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the u s postal service on the last date or the last day of the period prescribed for filing the document or making the payment in this case the postmark on the envelope containing petitioners’ petition was within the prescribed filing period and also was mailed in a properly addressed envelope at respondent’s behest stanley wong mr wong a delivery and retail analyst for the new york district of the u s postal service credibly testified that the service standard mailing period from hazlet new jersey to washington d c i sec_2 days the 2-day standard for a piece of first-class mail properly addressed and postmarked by the u s postal service the piece of mail at issue here was not received by the court until date well after the expiration of the 90-day period for filing plus the 2-day standard for it to be considered timely mailed even if we account for the estimated days it takes to irradiate an item of mail addressed to a government office in washington d c petitioners’ petition was still not received in a timely fashion under this rule because petitioners’ petition was received and filed outside the prescribed period including the standard delivery time it will be deemed timely filed only if the following requirements are established by petitioner i that it was actually deposited in the u s mail before the last collection of mail from the place of deposit that was postmarked except for the metered mail by the u s postal service on or before the last date or the last day of the period prescribed for filing the document or making the payment ii that the delay in receiving the document or payment was due to a delay in the transmission of the u s mail and iii the cause of the delay sec_301_7502-1 proced admin regs the validity of this regulation has been upheld 566_f2d_646 9th cir affg t c 2for the petition at issue to be timely filed under sec_6213 it needed to be filed with the court by monday date accounting for the 2-day standard had the piece of mail at issue been mailed on date it would not have reached this court until wednesday date accounting for the day period to irradiate the piece of mail at issue it would not have reached this tax_court until sunday date since there is no mail delivered to the court on weekends the piece of mail at issue would not have been received or filed by the court until monday date memo 51_tc_869 affd per curiam 420_f2d_491 2d cir before we address whether the piece of mail at issue satisfied the requirements of sec_301 c iii b proced admin regs we are asked to decide which party bears the burden_of_proof a burden_of_proof generally a taxpayer bears the burden of proving that this court has jurisdiction see patz trust v commissioner 69_tc_497 65_tc_346 35_tc_177 27_tc_837 sec_7491 shifts the burden_of_proof to the commissioner under certain circumstances the parties dispute whether sec_7491 applies to questions of jurisdiction sec_7491 shifts the burden_of_proof to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a and b in any court_proceeding subtitle a contains the federal_income_tax and subtitle b contains the federal gift and estate_tax the burden shifts to the commissioner under sec_7491 with respect to an issue only if the taxpayer has complied with the requirements imposed by the internal_revenue_code the code to substantiate any item has maintained all records as required by the code and cooperated with reasonable requests made by respondent for witnesses information documents meetings and interviews and meets the net_worth limitation set forth in sec_7430 if the taxpayer is a partnership corporation or trust sec_7491 additionally sec_7491 provides that sec_7491 does not apply to any issue with respect to which the code provides for a specific burden_of_proof petitioners’ position is that sec_7491 is applicable in deciding whether their petition was timely filed respondent argues that sec_7491 is not applicable to this issue because whether petitioners’ petition was timely filed is not a factual issue relevant to the ascertainment of petitioners’ tax_liability imposed by subtitle a or b in the alternative respondent argues that because the regulations prescribed by the secretary pursuant to sec_7502 are legislative regulations sec_7491 precludes the application of sec_7491 because we decide the jurisdictional issue by the preponderance_of_the_evidence we need not address the application of sec_7491 to the instant matter 394_f3d_1030 8th cir affg tcmemo_2003_212 b sec_301_7502-1 proced admin regs analysis petitioners must establish that their petition was mailed in compliance with three requirements for it to be deemed timely filed under sec_301_7502-1 proced admin regs these requirements include the piece of mail at issue was actually deposited in the u s mail in a timely fashion the delay in receipt of the piece of mail at issue was due to a delay in transmission and what caused the delay id was petitioners’ petition actually deposited in the u s mail before the expiration of the 90-day period prescribed for filing at trial brenda bucco ms bucco testified on petitioners’ behalf ms bucco is employed by petitioners’ counsel as an office manager a position she has held for years ms bucco testified that on date she prepared petitioners’ petition to be mailed by placing it in a properly addressed envelope affixing the proper postage and completing the certified mail receipt ms bucco maintained a private postal meter mailing log in the ordinary course of business that shows date as the date she prepared petitioners’ petition she further testified that on date she personally handed the piece of mail at issue to a u s postal service employee who collected her employer’s mail from his office in hazlet new jersey respondent argues that ms bucco’s testimony is not credible in support of his argument respondent offered a copy of ms bucco’s affidavit dated date that was received by the court into evidence for impeachment purposes this affidavit indicates that ms bucco mailed the piece of mail at issue on date however ms bucco’s date affidavit submitted to this court which was signed and notarized and her testimony both indicate that she mailed the piece of mail at issue on date ms bucco testified that in originally preparing her affidavit she failed to consider that she would have given the piece of mail at issue to the mailman the day after she prepared the petition for petitioners’ counsel’s signature this failure apparently caused there to be two versions of ms bucco’s affidavit dated date however given ms bucco’s reasonable explanation we do not find this discrepancy significant enough to question ms bucco’s veracity in all other respects we find ms bucco’s testimony to be consistent and credible petitioners’ position that their petition was timely mailed is further supported by canceled check no dated date that named this court as the payee after considering ms bucco’s testimony and canceled check no we hold that the piece of mail at issue was deposited in the u s mail on or before the last day of the period prescribed for filing petitioners’ petition was the delay in receiving petitioners’ petition due to a delay in the transmission of mail the court at trial received into evidence a letter from the u s postal service dated date the letter indicates that from may through date the piece of mail at issue was delayed due to the fault of the u s postal service mr wong an employee of the u s postal service interpreted the terms in this letter to mean that on date the piece of mail at issue was incorrectly scanned as delivered he also testified that a piece of mail sent from hazlet new jersey to washington d c usually does not go through clarksburg new jersey where it was received and incorrectly scanned as delivered according to mr wong the piece of mail at issue should have been scanned as missent a missent piece of mail is one that arrives at the wrong destination when a missent piece of mail is properly scanned as missent the post office that incorrectly received the piece of mail is identified respondent contends that the delay in the court’s receipt of the piece of mail containing petitioners’ petition was not the result of a delay in the transmission of the mail specifically respondent points to the u s postal service letters dated june and date in which the u s postal service accepted responsibility for delaying the transmittal of the piece of mail at issue from date until it was delivered on date since date was after the 90-day filing period had expired respondent reasons that petitioners have failed to show as required by sec_301_7502-1 and iii proced admin regs that the delay from april until date was caused by the u s postal service’s mistake we disagree with respondent’s analysis in the date letter the author stated we can only presume emphasis added that the envelope containing petitioners’ petition could not have entered the u s mail system earlier than date mr wong testified that this presumption was likely made on the basis of the standard delivery time for a piece of mail sent from hazlet new jersey to clarksburg new jersey a presumption is indeed not a fact mr wong testified to the effect that on the basis of the information available to the u s postal service it is impossible to identify the actual mailing date of the piece of mail in question the author of the date letter moreover did not testify at trial and we shall not speculate on the basis of his presumption mr wong’s testimony ms bucco’s testimony and affidavit submitted to the court and the letter issued by the u s postal service taking partial responsibility for missending and incorrect scanning all lead us to conclude that petitioners’ petition was delayed because of errors made by the u s postal service in the transmission of the mail what caused the delay mistakes occur and the delay at issue was the result of such the facts indicate that the u s postal service missent the piece of mail at issue to clarksburg new jersey a location this piece of mail should have never reached had it been handled properly there the u s postal service incorrectly scanned it delivered instead of scanning it missent this may have perpetuated the delay a careful review of the envelope in which petitioners’ petition was mailed supports a finding that it was properly addressed to this court in washington d c given these unique circumstances together with all of the other evidence presented we find that petitioners have provided specific evidence that the delay resulted from errors made by the u s postal service conclusion we hold that the preponderance_of_the_evidence establishes that petitioners have satisfied the timely-mailing timely-filing requirements set forth in sec_301_7502-1 proced admin regs therefore respondent’s motion to dismiss for lack of jurisdiction will be denied an appropriate order will be isued
